Case 1:19-cv-00296-RJJ-RSK ECF No. 1-5 filed 04/18/19 PagelD.39 Page 1of 2

EXHIBIT C
Case 1:19-cv-00296-RJJ-RSK ECF No. 1-5 filed 04/18/19 PagelID.40 Page 2 of 2

 

Writer’s Information:
cos, ING. Vicki Baue

* Ss, 500 Rutherford Avenue, Ste. 130 VP & General Counsel, CCO
C 0 § | Charlestown, MA 02129 Direct Tel.:312.310.1336
Main Tel: (857) 415-6000 Ser ear seo 4a6

Website: www.getcosi.com vbaue@® etcosi.com

 

 

October 11, 2018
VIA EMAIL (DAN.COX@DMADELIVERS.COM) VIA EMAIL (BRIAN.LARSEN@GFS.COM)
WITH COPY VIA OVERNIGHT DELIVERY (WITH COPY VIA OVERNIGHT DELIVERY)
Dan Cox Brad Larsen
Distribution Market Advantage, Inc. Gordon Food Service, Inc.
1515 Westfield Rd. 1300 Gezon Parkway SW
Schaumburg, IL 60173 Wyoming, MI 49509

WITH COPIES VIA EMAIL TO;

Lou Magnelli Rob Schantz Thomas Haggerty Vera Harrison

VP, Customer Solutions National Account National Account Contract Administrator
DMA Manager Coordinator GFS

Tel: 847-252-1169 GFS GFS Tel: 616-717-4905
lou.magnelli@dmadelivers.com Tel: 616-717-6395 Tel: 616-717-7703 vera. harrison@gfs.com

Rob.Schantz@GFS.com Thomas.haggerty@gfs.com

Re: Foodservice Distribution Agreement with a Term of March 1, 2016 - February 28, 2020 (as amended,
the “Agreement”) between Distribution Market Advantage, Inc., Ben E, Keith Company!, and Gordon
Food Service, Inc. (collectively, the “Distributors”), and Cosi, Inc., as amended by the First Amendment
effective June 1, 2016, and as further amended by the Second Amendment effective January 1, 2017

Dear Messrs. Cox and Larsen:

Pursuant to Section 19.1.4 thereof, this letter serves as written notice that Cosi, Inc. (“Cosi”) intends to terminate
the above-referenced Agreement effective February 8, 2019, unless an earlier effective date is agreed to by the
parties. Cosi is interested in the possibility of a 60- or 90-day effective termination date if agreed to by the
parties, and we will be in touch to discuss that possibility and the transition.

The parties have had a long-term business relationship, and we look forward to working with you and your
teams to effect a smooth transition.

If you have any questions, please contact Steven Grover, EVP Purchasing & Development, at 703.533.1277 or
steven.grover@getcosi.com, or me at 312,310,1336 or vbaue@getcosi.com.

Very truly yours,
COSI, INC.

Vicki Baue,
VP & General Counsel, CCO

ce: Andrew Berger, Cosi, Inc.
Steven Grover, Cosi, Inc.

 

! Ben E Keith Company is no longer servicing any of the Cosi units.
